Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 3-8, and 10 were previously pending and subject to a non-final Office Action having a notification date of September 7, 2021 (“non-final Office Action”).  Following the non-final Office Action, Applicant filed an amendment on December 7, 2021 (the “Amendment”) amending claims 1 and 6.  The present Final Office Action addresses pending claims 1, 3-8 and 10 in the Amendment.

Response to Arguments
Applicant’s arguments with respect to the claim rejections under 35 USC 112(b) set forth in the non-final Office Action have been considered and are persuasive except as to the concerns raised in the rejection below.  The Examiner discussed a proposed Examiner’s Amendment to overcome these concerns with Applicant’s representative Rachel L. Pearlman, Reg. No. 71,888, on January 18, 2022 and January 25, 2022.  However, to date, the Examiner still has not received instructions to proceed with the Examiner’s Amendment.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1, 3-8, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding lines 36-37 of claim 1, it is unclear what is meant by “the machine learning comprises repeating various steps utilizing a data set with known information, to tune and improve accuracy of identifying the common features, wherein the predictive model is configured to utilize the common features...”.  As it appears the “various steps utilizing a data set with known information” might refer to the generating, performing, executing, and performing steps, the Examiner will assume this is so for purposes of examination.  Furthermore, it is unclear whether the “common features” refers to the “common features in each set of training data” and/or the “common features in the single training set.”
Claims 3-8 and 10 are rejected for depending from a rejected base claim.

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 3-8 and 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHON A. SZUMNY whose telephone number is (303) 297-4376.  The examiner can normally be reached on Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAS/
Jonathon A. SzumnyPatent Examiner
Art Unit 3686  

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3686